Order denying motion for the vacatur of an order directing the payment to the Standard Tile Company, Inc., of moneys deposited to discharge a mechanic’s lien and requiring restitution thereof to Malba Park, Inc., which deposited the money, reversed on the law, with ten dollars costs and disbursements, and the motion granted, without costs. The order directing the payment of the moneys deposited to the lienor was made without warrant of law. The provision in section 20 of the Lien Law authorizing the payment of such moneys to a lienor contemplates the making of such payment after the lienor has established the validity of its lien. Here the lienor did not estabHsh that fact and the order it obtained was without warrant in law. When the depositor of the money moved for the vacatur the Hen had lapsed because it had not been extended by order and no action to enforce it had been begun within one year after the notice of Hen was filed. Lazansky, P. J., CarsweU, Adel, Taylor and Close. JJ., concur.